Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 8, 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (US20210211820A1, [0003]-[0006]), hereinafter “AAPA” in view of Milhelich (US 20100310111A1). 

As to Claim 1, AAPA teaches a non-dispensing manufacturing process for making a speaker ( loudspeaker , [0003]), comprising: forming a paper cone( diaphragm); engaging the paper cone ( diaphragm) with a voice coil ( [0003]]) to form a vibration assembly ( [0003]) ; fixing a yoke (yoke, [0003]), a magnet set and a washer to form a magnetic circuit assembly( magnetic circuit system includes permanent magnet, yoke and a washer); engaging a basket with the magnetic circuit assembly(The speaker mainly includes a vibration system, a magnetic circuit system, and a basket.[0003]) . Regarding the following:  engaging the basket with the vibration assembly to form a speaker, wherein no glue is used in said non-dispensing manufacturing process, AAPA teaches the diaphragm (paper cone) and a frame, or the diaphragm (paper cone) and a surround are glued with polymer material glue, and the permanent magnet, the yoke, and the washer are also fixed to the bottom of the basket with glue. See at least [0003]. AAPA does not explicitly teach wherein no glue is used in said non-dispensing manufacturing process. However, Milhelich in related field (speaker) teaches on [0060] FIG. 10 illustrates a fifth example of an interlocking magnet structure 1000 for a double magnet type. The magnet structure 1000 includes a first magnet 1010, a second magnet 1020, a core cap 1050, a shell pot 1040 and a fastener 1030. The magnets 1010 and 1020 may have first and second respective apertures 1015 and 1025 at their center. Alternatively, only one magnet 1010 may be provided and the motor 1000 may be a single magnet type. The core cap 1050 is formed with an aperture 1055. The core cap 1050 is disposed between the magnets 1010 and 1020. The shell pot 1040 may have an opening 1045 that starts from a base surface 1042 to a bottom surface 1044. The first and second apertures 1015 and 1025, the apertures 1055 and the opening 1045 may be formed to accommodate the fastener 1030. [0061] The fastener 1030 may be made from nonmagnetic material. For instance, the fastener 1030 may be made from brass, aluminum, or plastic. The fastener 1030 may be a rivet that includes a head 
As to Claim 8, AAPA in view of Milhelch teaches the limitations of Claim 1, and wherein said fixing the yoke, the magnet set, and the washer ( AAPA on 0003]) comprises fastening a locking member passing through a coaxial space of the yoke, a positive magnet of the magnet set, the washer, and a negative magnet of the magnet set with a corresponding fixing member, (Milhelch on [0014] and [0015] teaches a magnet structure for use with a loudspeaker may produce no aperture in a magnet. In this method, a core cap may be configured to have a flange extending along an edge of the magnet. A shell pot may be produced to have a recess on a base surface of the shell pot. The magnet and the shell pot may interlock via the recess, and the magnet and the core cap may interlock via the flange. [0015] In the magnet structure, adhesives may not be used. The interlocking mechanism may provide stable mechanical connections in the magnet structure. Sophisticated and labor-intensive manufacturing process may not be needed. The manufacturing process may be relatively simple and easy and expenses may be minimized. Furthermore, venting advantages may be achieved along with the adhesive-free interlocking mechanism.
As to Claim 9, AAPA in view of Milhelch teaches the limitations of Claim 1, and wherein said fixing the yoke, the magnet set, and the washer comprises configuring a coaxial space of the yoke, a positive magnet of the magnet set, the washer, and a negative magnet of the magnet set through the plastic material of an injection molding process to fix the yoke, the washer, and the magnet set, Milhelch on [0064] teaches when the apertures 1015, 1025 and 1055 may be aligned, nonmagnetic material forming the fastener 1030 such as plastic may be injected. To that end, the magnets 1010 and 1020, the core cap 1050 and the shell pot 1040 may be placed in an injection molding 
As to Claim 12, AAPA in view of Milhelch teaches the limitations of Claim 1, and further comprising engaging a connector with the basket through the plastic material of an injection molding process, wherein the connector is electrically connected to the voice coil, Milhelch teaches on [0049] The first diaphragm 610 may be secured to the voice coil 650, and the voice coil 650 may be secured with a spider 630 to a frame 640 of the loudspeaker 600. Figure 6. Thus, the spider is connecting the voice coil to the frame. 

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (US20210211820A1, [0003]- [0006]), hereinafter “AAPA” in view of Milhelich (US 20100310111A1) in further view of Kirschbaum (US6390232).

As to Claim 2, AAPA in view of Milhelch teaches the limitations of Claim 1, but does not explicitly teach wherein said forming the paper cone comprises: forming a cone or a diaphragm; and forming a surround on an outer edge of the cone or the diaphragm through injection molding to form the paper cone. However, injection molding of paper cone and surround to form a diaphragm is well known in the art. Kirschbaum in related field ( speaker cone) teaches  a speaker cone assembly comprising a cone and molded elastomeric surround was formed. The composite cone material comprised a mixture of natural and synthetic fibers. The natural fibers comprised paper pulp fiber obtained from natural wood fiber and preferably comprised unbleached wood kraft paper, bleached hard wood and bleached soft wood fiber in proportions of respectively 45%, 30%, and 25% composite cone dry weight. The synthetic fibers comprised polypropylene. The composite was respectively formed of 70% and 30% of natural and synthetic fibers. The elastomeric material comprised G7705 or Santoprene. The surround was over molded to the cone body by injection molding. The cone produced, was less susceptible to environmental conditions. See at least col. 15 lines 1-20. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known injection molding technique to manufacture a diaphragm made of combination of different materials.  
3.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (US20210211820A1, [0003]- [0006]), hereinafter “AAPA” in view of Milhelich (US 20100310111A1) in further view of Kirschbaum (US 6390232), and further, further in view of Itano (US 20190166445). 

As to Claim 3, AAPA in view of Milhelch in further view of Kirschbaum teaches the limitations of Claim 2, and regarding the following: wherein said forming the cone or the diaphragm comprises forming, through thermoforming, a cone paper of a fiber prepreg covered by a thermoplastic material, to form the cone or the diaphragm with a desired shape, Kirschbaum teaches the composite cone material comprised a mixture of natural and synthetic fibers. The natural fibers comprised paper pulp fiber obtained from natural wood fiber and preferably comprised unbleached wood kraft paper, bleached hard wood and bleached soft wood fiber in proportions of respectively 45%, 30%, and 25% composite cone dry weight. The synthetic fibers comprised polypropylene. The composite was respectively formed of 70% and 30% of natural and synthetic fibers. The elastomeric material comprised G7705 or Santoprene. See at least Kirschbaum on col. 15 lines 1-15, but does not explicitly teach the diaphragm is formed through “ thermoforming”. However, thermoforming is a well-known technique used to make composite diaphragms. Itano in related field (speaker diaphragm and manufacturing) teaches on [0039], Woven fabric 10 in this state is thermoformed into the shape of a dome diaphragm at 190° C. to form sealing layer 13A. It would have been obvious to one of ordinary skill in the art, to use a well-known molding technique to manufacture a diaphragm as an alternative to injection molding technique depending on the tools and cost of the manufacturing process. 

As to Claim 4, AAPA in view of Milhelch in further view of Kirschbaum in further view of Itano teaches the limitations of Claim 3 and wherein the cone paper of the fiber prepreg is a glass fiber prepreg or a carbon fiber prepreg, Itano on [0081] and [0082] teaches sealing layer 13B is formed before woven fabric 10 is made into the shape of a diaphragm. However, sealing layer 13B may be formed after woven fabric 10 is made into the shape of a diaphragm. [0082] In each of the embodiments above, polyester fibers are used for woven fabric 10. Examples of other fibers which may be used for woven fabric 10 include chemical fibers (such as aramid and liquid crystal polymer) other than polyester fibers, ceramic fibers, carbon fibers, metal fibers, natural fibers (such as cotton and silk) and blended fibers thereof and the thermoplastic material is polycarbonate, polyethylene terephthalate, polyetherimide, or modified polypropylene( [0047]-[0048] teaches Specific examples of the resin contained in the first composite material include polyester resin, olefin resin, acrylic resin, polyamide resin, and latex.
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (US20210211820A1, [0003]- [0006]), hereinafter “AAPA” in view of Milhelich (US 20100310111A1) in further view of Kirschbaum (US 6390232), further in further view of Fujitani (US 20200112794).

As to Claim 5, AAPA in view of Milhelch in further view of Kirschbaum teaches the limitations of Claim 2, but does not explicitly teach wherein the surround is made of a modified thermoplastic elastomer material comprising a modified thermoplastic polyurethane elastomer or a modified thermoplastic styrene elastomer. However, modified thermoplastics used for improving mechanical strength of the diaphragm is ell-known in the art. Fujitani in related field (diaphragm for speakers teaches the resin 10 is not limited to the film-like member of PET according to the foregoing embodiments. The material of the diaphragm 10 may include: lightweight films of other resin materials, such as polyetheretherketone (PEEK), polyetherimide (PEI), polyethylene naphthalate (PEN),polycarbonate (PC), polyimide (PI), polyarylate (PAR), and polyphenylene sulfide (PPS); sheets that have been formed by heat-pressing; and elastomer sheets that have been press-molded. The material of the diaphragm 10 may include non-woven cloth configured from natural fibers, such as cellulose, or synthetic fibers, or paper material. The diaphragm 10 may include layers of a plurality of materials. For example, when resin films of PEEK, PEI, PEN and the like are laminated, an intermediate layer of an elastomer sheet, or an adhesive layer may be interposed. See at least [0068]. It would have been obvious to one of ordinary skill in the art, to select any well-known materials or a combination of the well-known materials to modify the physical properties of the diaphragm for desired acoustic performance. 
5.	Claims 6, 7, 10, 11, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (US20210211820A1, [0003]- [0006]), hereinafter “AAPA” in view of Milhelich (US 20100310111A1) in further view of Ajiki (US 20050018869).
As to Claim 6, AAPA in view of Milhelch teaches the limitations of Claim 1, and regarding the following wherein said engaging the paper cone with the voice coil comprises engaging the paper cone with a bobbin of the voice coil through a welding process, However, laser welding is a well-known welding process used to join speaker parts made various materials as taught by AAPA in view of Milhelch. See at least Ajiki 
As to Claim 7, AAPA in view of Milhelch in further view of Ajiki teaches the limitations of Claim 1, and wherein the welding process is a laser welding process, (laser welding, [0003] of Ajiki)
As to Claim 10, AAPA in view of Milhelch teaches the limitations of Claim 1, and regarding the following: wherein said engaging the basket with the magnetic circuit assembly comprises engaging the basket with the yoke of the magnetic circuit assembly through the plastic material of an injection molding process, Milhelch teaches on [0064] when the apertures 1015, 1025 and 1055 may be aligned, nonmagnetic material forming the fastener 1030 such as plastic may be injected. To that end, the magnets 1010 and 1020, the core cap 1050 and the shell pot 1040 may be placed in an injection molding machine. The injected material may be molded into the fastener 1030 in the aligned apertures 1015, 1025 and 1055. In that case, the head/body members 1036, 1034 and 1032 may be formed together and engage with members of the magnet structure 1000. The members of the magnet structure 1000 such as the magnets 1010 and 1020, the core cap 1050 and the shell pot 1040 may operate as a fastener mold such that the fastener 1030 having the shape shown in FIG. 10 may be formed. Additionally, a venting passageway, although not shown in FIG. 10, may be provided through the fastener, but does not explicitly teach engaging the basket with the magnetic circuit assembly comprises engaging the basket with the yoke of the magnetic circuit assembly through the plastic material of an injection molding process. However, it would have been obvious to one of ordinary skill in the art to engage the other parts of the speaker such as frame with the basket via the well-known welding technique to weld the parts of the speaker together. See at least Ajiki on [0003].
As to Claim 11, AAPA in view of Milhelch teaches the limitations of Claim 1, and regarding the following: wherein said engaging the basket with the vibration assembly comprises engaging a surround of the vibration assembly with the basket through the plastic material of a laser welding process or an injection molding process. Milhelch teaches on [0064] when the apertures 1015, 1025 and 1055 may be aligned, nonmagnetic material forming the fastener 1030 such as plastic may be injected. To that end, the magnets 1010 and 1020, the core cap 1050 and the shell pot 1040 may be placed in an injection molding machine. The injected material may be molded into the fastener 1030 in the aligned apertures 1015, 1025 and 1055. In that case, the head/body members 1036, 1034 and 1032 may be formed together and engage with members of the magnet structure 1000. The members of the magnet structure 1000 such as the magnets 1010 and 1020, the core cap 1050 and the shell pot 1040 may operate as a fastener mold such that the fastener 1030 having the shape shown in FIG. 10 may be formed. Additionally, a venting passageway, although not shown in FIG. 10, may be provided through the fastener, but does not explicitly teach engaging the basket with the magnetic circuit assembly comprises engaging the basket with the yoke of the magnetic circuit assembly through the plastic material of an injection molding process. However, it would have been obvious to one of ordinary skill in the art to engage the 
As to Claim 14, AAPA teaches a speaker manufactured through a non-dispensing manufacturing process for making a speaker ( loudspeaker , [0003]), comprising: a paper cone( diaphragm); a voice coil engaged with the paper cone to form a vibration assembly [0003]   ; a magnetic circuit assembly comprising a yoke, a magnet set, and a washer that are integrally fixed; and a basket engaged with the magnetic circuit assembly and the vibration assembly, ( AAPA teaches the speaker mainly includes a vibration system, a magnetic circuit system, ( permanent magnet , yoke) and a basket.[0003]) . Regarding the following:  wherein a junction between the basket and the magnetic circuit assembly has an injection engager, and the junction between the basket and the magnetic circuit assembly has a second welding layer, AAPA teaches the diaphragm (paper cone) and a frame, or the diaphragm (paper cone) and a surround are glued with polymer material glue, and the permanent magnet, the yoke, and the washer are also fixed to the bottom of the basket with glue. See at least [0003]. AAPA does not explicitly teach: wherein a junction between a bobbin of the voice coil and the paper cone has a first welding layer; wherein a junction between the basket and the magnetic circuit assembly has an injection engager, and the junction between the basket and the magnetic circuit assembly has a second welding layer. However, Milhelich in related field (speaker) teaches on, Milhelch teaches on [0064] when the apertures 1015, 1025 and 1055 may be aligned, nonmagnetic material forming the fastener 1030 such as plastic may be injected. To that end, the magnets 1010 and 1020, the core cap 1050 and the shell pot 1040 may be placed in an injection molding wherein a junction between a bobbin of the voice coil and the paper cone has a first welding layer; and the junction between the basket and the magnetic circuit assembly has a second welding layer.  However, laser welding is a well-known welding process used to join speaker parts made various materials as taught by AAPA in view of Milhelch. See at least Ajiki on [0003]. It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention to use a well-known welding technique to weld the speaker parts together. 
As to Claim 15, AAPA in view of Milhelch in further view of Ajiki teaches the limitations of Claim 14, and wherein the paper cone comprises: a cone; and a surround formed on an outer edge of the cone (surround 645, Figure 6 of Milhelch)
As to Claim 19, AAPA in view of Milhelch in further view of Ajiki teaches the limitations of Claim 14, and wherein the magnet set comprises: a positive magnet; and a negative magnet, and wherein the magnetic circuit assembly further comprises a locking member passing through one end of a coaxial space of the yoke, the positive magnet, the washer, and the negative magnet, and a corresponding fixing member, the locking member and the fixing member being fixed with each other, Milhelch on [0014] and [0015] teaches a magnet structure for use with a loudspeaker may produce no aperture in a magnet. In this method, a core cap may be configured to have a flange extending along an edge of the magnet. A shell pot may be produced to have a recess on a base surface of the shell pot. The magnet and the shell pot may interlock via the recess, and the magnet and the core cap may interlock via the flange. [0015] In the magnet structure, adhesives may not be used. The interlocking mechanism may provide stable mechanical connections in the magnet structure. Sophisticated and labor-intensive manufacturing process may not be needed. The manufacturing process may be relatively simple and easy and expenses may be minimized. Furthermore, venting advantages may be achieved along with the adhesive-free interlocking mechanism.
As to Claim 20 , AAPA in view of Milhelch in further view of Ajiki teaches the limitations of Claim 14, and, further comprising a connector electrically connected to the voice coil, wherein the connector is engaged with the basket through the plastic material formed by the injection molding process, Milhelch teaches on [0049] The first diaphragm 610 may be secured to the voice coil 650, and the voice coil 650 may be secured with a spider 630 to a frame 640 of the loudspeaker 600. Figure 6. Thus, the spider is connecting the voice coil to the frame. 

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (US20210211820A1, [0003]- [0006]), hereinafter “AAPA” in view of Milhelich (US 20100310111A1) in further view of Ajiki (US 20050018869) and in further view of Mango (US 20060147081). 
As to Claim 13, AAPA in view of Milhelch in further view of Ajiki teaches the limitations of Claim 10, and wherein the injection molding process is a co-molding process. However, various molding techniques including co-molding are well-known in the art. IT would have been obvious to one of ordinary skill in the art to use a well-known co-molding technique to form a single unit with same of different materials. See at least Mango on [0107]. 
7.	Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (US20210211820A1, [0003]- [0006]), hereinafter “AAPA” in view of Milhelich (US 20100310111A1) in further view of Ajiki (US 20050018869), in further view of Itano (US 20190166445).

As to Claim 16, AAPA in view of Milhelch in further view of Ajiki teaches the limitations of Claim 15, and wherein the cone comprises a cone paper of a fiber prepreg covered by a thermoplastic material. However, Itano in related field (speaker diaphragm) teaches on [0081] and [0082] teaches sealing layer 13B is formed before woven fabric 10 is made into the shape of a diaphragm. However, sealing layer 13B may be formed after woven fabric 10 is made into the shape of a diaphragm. [0082] In each of the embodiments above, polyester fibers are used for woven fabric 10. Examples of other fibers which may be used for woven fabric 10 include chemical fibers (such as aramid and liquid crystal polymer) other than polyester fibers, ceramic fibers, carbon fibers, metal fibers, natural fibers (such as cotton and silk) and blended fibers thereof. . It would have been obvious to one of ordinary skill in the art to manufacture a diaphragm with well-known materials such as carbon fiber coated with a thermoplastic to form a sealed, mechanically strong diaphragm. 
As to Claim 17, AAPA in view of Milhelch in further view of Ajiki teaches the limitations of Claim 15, but does not explicitly teach wherein the cone paper of the fiber prepreg is a glass fiber prepreg or a carbon fiber prepreg, and the thermoplastic material is polycarbonate, polyethylene terephthalate, polyetherimide, or modified polypropylene. However, Itano in related field ( speaker diaphragm) teaches on [0081] and [0082] teaches sealing layer 13B is formed before woven fabric 10 is made into the shape of a diaphragm. However, sealing layer 13B may be formed after woven fabric 10 is made into the shape of a diaphragm. [0082] In each of the embodiments above, polyester fibers are used for woven fabric 10. Examples of other fibers which may be used for woven fabric 10 include chemical fibers (such as aramid and liquid crystal polymer)  and the thermoplastic material is polycarbonate, polyethylene terephthalate, polyetherimide, or modified polypropylene( [0047]-[0048] teaches Specific examples of the resin contained in the first composite material include polyester resin, olefin resin, acrylic resin, polyamide resin, and latex. It would have been obvious to one of ordinary skill in the art to manufacture a diaphragm with well-known materials such as carbon fiber coated with a thermoplastic to form a sealed, mechanically strong diaphragm. 
8. Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (US20210211820A1, [0003]- [0006]), hereinafter “AAPA” in view of Milhelich (US 20100310111A1) in further view of Ajiki (US 20050018869), in further view of Fujitani (US 20200112794).

As to Claim 18, AAPA in view of Milhelch in further view of Ajiki teaches the limitations of Claim 15, but does not explicitly teach wherein the surround is made of a modified thermoplastic elastomer material comprising a modified thermoplastic polyurethane elastomer or a modified thermoplastic styrene elastomer. However, modified thermoplastics used for improving mechanical strength of the diaphragm is ell-known in the art. Fujitani in related field (diaphragm for speakers teaches the resin material of the diaphragm 10 is not limited to the film-like member of PET according to the foregoing embodiments. The material of the diaphragm 10 may include: lightweight films of other resin materials, such as polyetheretherketone (PEEK), polyetherimide (PEI), 10 may include non-woven cloth configured from natural fibers, such as cellulose, or synthetic fibers, or paper material. The diaphragm 10 may include layers of a plurality of materials. For example, when resin films of PEEK, PEI, PEN and the like are laminated, an intermediate layer of an elastomer sheet, or an adhesive layer may be interposed. See at least [0068]. It would have been obvious to one of ordinary skill in the art, to select any well-known materials or a combination of the well-known materials to modify the physical properties of the diaphragm for desired acoustic performance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651